            Case 1:17-cr-10346-DPW Document 74 Filed 05/15/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )       CRIMINAL NO. 17-10346-DPW
       v.                                    )
                                             )
YASUNA MURAKAMI,                             )
                                             )
                Defendant.                   )

                GOVERNMENT STATUS REPORT AND PROPOSED ORDER

       The United States of America respectfully submits the following status report and

proposed order in advance of the May 15, 2020 hearing on the defendant’s emergency motion for

release from custody. The government has conferred with BOP representatives at the facility in

which the defendant is currently housed who informed that the defendant would not be placed in

quarantine without a release order from the Court. In the event such an order issues; however,

the defendant could be placed in quarantine for whatever period is ordered by the Court in

advance of his release date. Alternatively, if the Court orders the defendant released

immediately, the inmate’s release would happen the same day.

       Pursuant to the Court’s Order (ECF No. 73), the government hereby submits a proposed

order, attached hereto as Exhibit A. The proposed order provides language that would

accommodate both scenarios discussed above (release following a 14-day quarantine or

immediate release).

       The government has conferred with defense counsel who indicated he consents to the

language in the proposed order.
         Case 1:17-cr-10346-DPW Document 74 Filed 05/15/20 Page 2 of 2



                                               Respectfully submitted,

                                               ANDREW E. LELLING
                                               United States Attorney

                                       By:      /s/ Jordi de Llano
                                               Jordi de Llano
                                               Assistant U.S. Attorney




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing, and
paper copies will be sent to those indicated as non-registered participants.

                                                      /s/ Jordi de Llano
                                                      Assistant U.S. Attorney

Dated: May 15, 2020




                                                  2
